Title: From Thomas Jefferson to John Trumbull, 16 March 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Mar. 16. 1789.

I wrote you by yesterday’s post. The present is merely to avail myself of a private conveiance which occurs to London to send you my American dispatches and pray you to forward them by the first safe conveiance to New York preferably to any other port. Vessels going to Philadelphia have to go up the river, a navigation of many days. Those going to Boston expose us to as long an intermediate conveiance by post. Yet when there is no vessel going to New York so early by several days as are to be found for Boston, Philadelphia, or Baltimore, it is adviseable to adopt one of the latter conveyances. If my trip to America takes place this spring, I hope I shall not have to trouble you with American dispatches above once or twice more. I am with very great and sincere esteem Dear Sir Your friend & servt,

Th: Jefferson


P.S. Mar. 18. Since writing the above, your’s of the 11th. by Mr. Rumsey with the clothes by Mr. Parker are received. I have also found time to write to Doctor Gordon.

